Title: To Thomas Jefferson from Charles Minifie, 17 October 1807
From: Minifie, Charles
To: Jefferson, Thomas


                        
                            Much respected Sir,
                            
                            Washington Octor. 17th. 1807
                        
                        Continued losses, crosses and Misfortunes, drive me to the necessity of seeking some justifiable means,
                            whereby I may be enabled to support myself & wife decently; & what is nearest to my heart,
                            discharge those debts incurred solely through the “time & chance” which more or less “happen to all Men.”
                        Some time since (after consulting a few Gentn. of Judgment & experience, among whom was Mr. Duval) I
                            resolved to offer my services to the honble. House of Reps. of the US as their Clerk—and it is on the opinion
                            of those Gentn. I ground the hope that I should be found equal to the Duties; to perform which to satisfaction, should
                            I succeed, I will pledge my Salvation for every industrious exertion, and an inflexible integrity.   A Republican by nature;
                            an oppress’d subject in my native Land; I was an American during the War, and adopted the US as my Country, in my mind,
                            from reading the Constitution, after it, first crossed the Atlantic, altho’ family affairs & extensive concerns in life,
                            prevented my setting foot on this land of Liberty sooner than I did.
                        In making this communication to Your Excellency, I hope for pardon only on the basis of that, more than
                            expected, or perhaps merited, kindness, your philanthropy has heretofore condescended to impart, to an humble Citizen like
                            myself:—Yet, in order to shew the republicanism of my nature,—& my preference to live under this Government, I beg leave
                            to enclose a Soliloquy I wrote on having determined to come to America, & bid an eternal adieu to Britain:—
                        I write from memory, & it was never in print but in England by my friends after I had some time embarked:
                            and although I have, at different times, written in favor of Liberty I was never ambitious enough to have it known; as I
                            trust that over-assumption, or egotism have little if, any place in my composition.
                        I forbear to solicit, influence in my favor from any branch of the Executive (as respects my present object)
                            under feelings of delicacy & fear’d indecorum and it is only on the humbly hoped for support of the independent republican
                            Members, several of whom I’ve been acquainted with above 12 Years, that I entertain the unsanguine hope, yet ardent
                            desire, to serve the House of Representatives as their Clerk: remaining most respected Sir 
                  with veneration &
                            unfeigned Respect Your Excellency’s very devoted and most humble Servt.
                        
                            Chas. Minifie
                            
                        
                        
                            Few I believe, if any, except the Gentlemen I consulted know of my intention to offer—it will be by a
                                short circular approved of, by the very worthy Comptroller, whose advice & friendship I’ve been favor’d with. respy
                                &c
                        
                        
                            CM
                        
                    